Citation Nr: 1000210	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling, including entitlement to a rating higher 
than 20 percent prior to August 17, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to April 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied a rating higher than 20 
percent for the veteran's low back disability.  The appeal 
came before the Board in April 2007 and was remanded for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and additional development of the medical record.  In 
a September 2007 rating decision, the RO increased the rating 
for the veteran's low back disability to 40 percent effective 
August 17, 2007.  Unfortunately, a review of the record 
reveals that another remand is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The medical records show that the veteran has been treated 
for consistent complaints of low back pain and radiating pain 
and numbness into his legs since at least 2003.  His 
representative advised VA in July 2007 that the veteran had 
been scheduled for back surgery, that the surgery had been 
postponed due to other medical problems, and that additional 
medical records should be obtained.  VA treatment records 
dated through July 2007 are of record.  There is no 
indication of whether back surgery was rescheduled.

In August 2007, the veteran underwent VA examination.  The 
examiner specifically found that the veteran was experiencing 
radicular symptoms of the L5 nerve root distribution.  
Objective findings of neurologic deficits are reported in 
both the VA examination report as well as in the treatment 
records.

The veteran's low back disability was originally rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, for intervertebral disc syndrome.  Diagnostic Code 5293 
included neurologic deficits as rating criteria.  The 
veteran's low back disability is now rated under the general 
rating formula for diseases and injuries of the spine based 
solely on painful and limited motion.  This general formula 
became effective in September 2003, subsequent to the 
veteran's request for an increase in rating.  Note (1) 
following the general rating formula directs that any 
associated objective neurologic abnormalities be rated 
separately under an appropriate diagnostic code.  Rating 
criteria for neurological disabilities are found at 38 C.F.R. 
§ 4.124a.

In September 2007, the RO increased the rating based on 
painful and limited lumbar spine motion, but did not address 
the neurologic deficits reported in the treatment records and 
VA examination report that were specifically found to be 
results of the L5 nerve.  Additionally, there is no 
indication that the RO considered the use of Diagnostic Code 
5293 for any time period in question and the assignment of 
the increase in rating as of the date of the VA examination 
is not explained.  The Board points out that VA will handle 
cases affected by change in medical findings or diagnosis so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).  

Following a complete review of the record, the Board finds 
that a remand is necessary to ensure that the evidence is 
considered in light of all relevant rating criteria.  
Although the Board would certainly prefer to render a final 
decision at this time, because there is a question of whether 
there are outstanding medical records that may be relevant, 
the matter must be returned to avoid any potential prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and determine 
where he obtained treatment for his low 
back disability and related neurologic 
complaints since July 2007.  Obtain all 
identified records and associate them 
with the claims folder.  

2.  When the development requested has 
been completed, review the request for an 
increase in rating under Diagnostic Code 
5293, the general rating formula for 
diseases and injuries of the spine, and 
pertinent neurologic disability rating 
criteria.  Assign the most advantageous 
rating(s), noting that rating criteria 
was revised during the course of the 
appeal and that under the new rating 
criteria painful and limited motion is 
rated separately from neurologic 
disabilities.  Assign an effective date 
for any increase in rating consistent 
with the medical evidence, including 
treatment records, and fully explain why 
any staged rating is appropriate and why 
a higher rating is not warranted for all 
periods in question.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and cure procedural defects.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



